DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 and 12 are objected to because of the following informalities:
The recitation of “DA” recited in claim 1, line 4 is suggested to change to -- digital-to-analog (DA) --; and “RF” recited at line 7 is suggested to change to -- radio frequency (RF) --.
The recitation of “a SCS, a CBW, a MAXRB, an EPRE” recited in claim 5, lines 5-6 is suggested to change to -- a subcarrier spacing (SCS), a channel bandwidth (CBW), a maximum resource block (RB) (MAX RB), an energy per resource element (EPRE) --.
The recitation of “DA” recited in claim 12, line 4 is suggested to change to -- digital-to-analog (DA) --; and “RF” recited at line 6 is suggested to change to -- radio frequency (RF) --.
Appropriate correction is required.

The above suggestions are to clarify the definition of the abbreviations (at least for the first occurrence) used in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Lemson (US 5,321,849), Kim et al (US 5,877,653), Jin et al (US 2003/0076894), Cai et al (US 2008/0260066) and Yu et al (US 2015/0214987) are cited because they are pertinent to the method and apparatus of power control of the RF transmission signals. However, none of the cited references teaches or suggests a signal generation apparatus comprising, in combination with other elements, the further arrangements of a DA converter that converts the digital base band signals into modulation signals corresponding to the plurality of cells; an RF converter to which the modulation signals corresponding to the plurality of cells are input, and which outputs an RF signal obtained by frequency-converting the modulation signal; and an RF converter control unit, wherein the RF converter control unit reduces, in a case where an input level of the modulation signal input to the RF converter exceeds an input limit value of the RF converter, a power value of a digital base band signal corresponding to a predetermined cell among the digital base band signals corresponding to the plurality of cells in the base band module so that the input level of the modulation signal input to the RF converter is equal to or lower than the input limit value of the RF converter as recited in claim 1 and similar limitations as recited in the corresponding method claim 12 and further limitations of the dependent claims 2-11.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636